14‐4104 (L)                                                             
Balintulo v. Ford Motor Co. 




                                         In the
             United States Court of Appeals
                               for the Second Circuit
                                                   
 
                           AUGUST TERM 2014 
                                      
          Nos. 14‐4104(L), 14‐3589, 14‐3607, 14‐4129, 14‐4130, 
      14‐4131, 14‐4132, 14‐4135, 14‐4136, 14‐4137, 14‐4138, 14‐4139 
                                      
                           SAKWE BALINTULO, 
         as personal representative of SABA BALINTULO, et al., 
                          Plaintiffs‐Appellants, 
 
                                           v. 
 
     FORD MOTOR CO., INTERNATIONAL BUSINESS MACHINES CORP., 
                       Defendants‐Movants. 
                                         
                                 
          On Appeal from the United States District Court 
              for the Southern District of New York 
                                         
 
                                 ARGUED: JUNE 24, 2015 
                                 DECIDED: JULY 27, 2015 
                                                   
 
Before: CABRANES, HALL, and LIVINGSTON, Circuit Judges. 
                                      
      This  appeal  presents  the  question  of  whether  plaintiffs, 
victims  of  South  African  apartheid,  have  plausibly  alleged  relevant 
conduct  committed  within  the  United  States  that  is  sufficient  to 
rebut the Alien Tort Statute’s presumption against extraterritoriality. 

      We hold that they have not. 

       Accordingly,  we  AFFIRM  the  August  28,  2014  order  of  the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(Shira A. Scheindlin, Judge). 

                                            
                                      
                           PAUL L. HOFFMAN (Diane E. Sammons, 
                           Nagel Rice, LLP, Roseland, NJ; Michael D. 
                           Hausfeld, Kristen M. Ward, Hausfeld, 
                           Washington, DC, on the brief), Schonbrun, 
                           Desimone, Seplow, Harris & Hoffman LLP, 
                           Venice, CA, for Plaintiffs‐Appellants. 
                            
                           JONATHAN HACKER (Anton Melitsky, on the 
                           brief), O’Melveny & Myers LLP, New York, 
                           NY, for Defendant‐Movant Ford Motor 
                           Company. 
                            
                           KEITH R. HUMMEL (Teena‐Ann V. 
                           Sankoorikal, James E. Canning, on the brief), 
                           Cravath, Swaine & Moore LLP, New York, 
                           NY, for Defendant‐Movant International 
                           Business Machines Corporation. 
                                            
 
JOSÉ A. CABRANES, Circuit Judge: 




                                     2 
        This  appeal  presents  the  question  of  whether  plaintiffs, 
victims  of  South  African  apartheid,  have  plausibly  alleged  relevant 
conduct  committed  within  the  United  States  that  is  sufficient  to 
rebut the Alien Tort Statute’s presumption against extraterritoriality. 

        We hold that they have not. 

        Accordingly,  we  AFFIRM  the  August  28,  2014  order  of  the 
United  States  District  Court  for  the  Southern  District  of  New  York 
(Shira A. Scheindlin, Judge). 

                                  BACKGROUND 

        Nearly a decade and a half ago, plaintiffs filed suit under the 
Alien  Tort  Statute  (“ATS”)1  against  various  corporations2  for 
allegedly  aiding  and  abetting  crimes  proscribed  by  “the  law  of 
nations”  (also  called  “customary  international  law”)3  committed 

        1  The  ATS  states  in  full:  “The  district  courts  shall  have  original 
jurisdiction of any civil action by an alien for a tort only, committed in violation 
of the law of nations or a treaty of the United States.” 28 U.S.C. § 1350. 
        2 Among the original defendants in this case were dozens of corporations, 
including  many  prominent  multinational  companies.  Over  time,  however,  the 
District Court granted many of these defendants’ motions to dismiss, see, e.g., In 
re S. African Apartheid Litig., 15 F. Supp. 3d 454, 455 (S.D.N.Y. 2014), and plaintiffs 
dropped  their  claims  against  many  others  in  their  subsequent  amended 
complaints,  see,  e.g.,  Balintulo  v.  Daimler  AG,  727  F.3d  174,  183  (2d  Cir.  2013) 
(“Balintulo I”). Accordingly, the number of defendants has been whittled down to 
two:  Ford  Motor  Co.  (“Ford”)  and  International  Business  Machines  Corp. 
(“IBM”).  
          See,  e.g.,  Mastafa  v.  Chevron  Corp.,  770  F.3d  170,  176  (2d  Cir.  2014) 
        3

(equating  violations  of  the  law  of  nations  with  violations  of  customary 




                                             3 
during  apartheid  by  the  South  African  government  against  South 
Africans within South Africa’s sovereign territory.  

        The  long  and  complicated  procedural  history  of  this 
consolidated case involves rulings from all three levels of the federal 
judiciary.4  As relevant here, the District Court, on April 8, 2009, held 
that  plaintiffs  may  proceed  against  defendants  Ford  and  IBM  (the 
“Companies”)  on  an  agency  theory  of  liability  for  apartheid  era 
crimes  allegedly  committed  by  their  subsidiaries.  Thereafter,  the 
Companies sought a writ of mandamus in this Court.  On September 
17,  2010,  while  this  case  remained  pending,  we  held,  in  Kiobel  v. 
Royal  Dutch  Petroleum  Co.  (“Kiobel  I”),  that  the  ATS  does  not  confer 
jurisdiction  over  claims  pursuant  to  customary  international  law 
against corporations.5 The Supreme Court granted certiorari and, on 
April  17, 2013,  affirmed  our judgment, while  explicitly  declining  to 


international  law);  Flores  v.  S.  Peru  Copper  Corp.,  414  F.3d  233,  237  n.2  (2d  Cir. 
2003)  (“In  the  context  of  the  [ATS],  we  have  consistently  used  the  term 
‘customary international law’ as a synonym for the term the ‘law of nations.’”); 
see  also  Hartford  Fire  Ins.  Co.  v.  California,  509  U.S.  764,  815  (1993)  (Scalia,  J., 
dissenting in part) (using the two terms interchangeably when noting that “‘the 
law of nations,’ or customary international law, includes limitations on a nation’s 
exercise of its jurisdiction to prescribe”).  
        4 The factual and procedural history of the case—and the various separate 
cases that were consolidated to form the current action—is summarized in In re 
South  African  Apartheid  Litig.,  617  F.  Supp.  2d  228,  241–45  (S.D.N.Y.  2009), 
Balintulo I, 727 F.3d at 182–85, In re South African Apartheid Litig., 15 F. Supp. 3d at 
455–57,  and  In  re  South  African  Apartheid  Litig.,  56  F.  Supp.  3d  331,  332–36 
(S.D.N.Y. 2014). 
        5 621 F.3d 111 (2d Cir. 2010). 




                                                4 
reach the corporate liability question (“Kiobel II”).6 Instead, the Court 
held  that  “the  presumption  against  extraterritoriality  applies  to 
claims  under  the  ATS”7  and  thus  the  statute  cannot  be  applied  “to 
conduct in the territory of another sovereign.”8  

       Two days after the Supreme Court released its ruling in Kiobel 
II,  we  requested  supplemental  briefing  from  the  parties  on  the 
impact  of  that  decision  on  the  present  case.  Thereafter,  on  August 
21, 2013, in Balintulo v. Daimler AG, 727 F.3d 174, 188 (2d Cir. 2013) 
(“Balintulo  I”),  we  denied  the  Companies’  request  for  a  writ  of 
mandamus  and  remanded  to  the  District  Court  where  the 
Companies  would  be  able  to  “seek  the  dismissal  of  all  of  the 
plaintiffs’ claims,  and  prevail, prior  to discovery,  through a motion 
for  judgment  on  the  pleadings.”  In  so  doing,  we  rejected  plaintiffs’ 
theory  of  vicarious  liability  for  the  Companies  based  on  actions 
taken  within  South  Africa  by  their  South  African  subsidiaries  and 
concluded that Kiobel II “forecloses the plaintiffs’ claims because the 
plaintiffs have failed to allege that any relevant conduct occurred in 
the United States.”9 

       On  remand,  the  Companies  moved  for  a  judgment  in  their 
favor.  The  District  Court  ordered  the  Companies  to  brief  the 
question  of  whether  corporations  can  be  held  liable  under  the  ATS 

        Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct 1659, 1663 (2013). 
       6


        Id. at 1669. 
       7


        Balintulo I, 727 F.3d at 188.   
       8


        Id. at 189. 
       9




                                           5 
following Kiobel II. On April 17, 2014, the District Court held that the 
Supreme  Court  in  Kiobel  II,  which,  as  noted  earlier,  expressly 
declined  to  address  the  question  of  corporate  liability  under 
customary international law, had nonetheless overruled the holding 
of  Kiobel  I  and  thus  altered  the  law  of  the  Circuit  in  that  respect.10  
The District Court also permitted plaintiffs to move to amend their 
complaints in order to allege facts sufficient to overcome the ATS’s 
presumption  against  extraterritoriality.11  After  plaintiffs  submitted 
their proposed amended complaints, the District Court held that the 
proposed  amendments  were  futile  because  the  “relevant  conduct” 
alleged  “all  occurred  abroad”  and  because  plaintiffs’  theory  of 
liability was foreclosed by this Court’s decision in Balintulo I.12   

                                  DISCUSSION 

        We  generally  review  a  district  court’s  decision  to  permit  or 
deny leave to amend a complaint for abuse of discretion, “keeping in 
mind that leave to amend should be freely granted when justice so 
requires.”13 However, when denial of leave to file a revised pleading 
is based on a legal interpretation, such as futility, a reviewing court 
conducts a de novo review.14 A proposed amendment to a complaint 

       10 In re S. African Apartheid Litig., 15 F. Supp. 3d at 460. 
       11 Id. at 465. 
       12 In re South African Apartheid Litig., 56 F. Supp. 3d at 338. 
        Pangburn v. Culbertson, 200 F.3d 65, 70 (2d Cir. 1999) (internal quotation 
       13

marks omitted). 
       14 Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 490 (2d Cir. 2011). 




                                           6 
is  futile  when  it  “could  not  withstand  a  motion  to  dismiss.”15  In 
order  to  survive  a  motion  to  dismiss,  “a  complaint  must  contain 
sufficient  factual  matter,  accepted  as  true,  to  ‘state  a  claim  to  relief 
that is plausible on its face.’”16 And while a court must accept all of 
the  allegations  contained  in  a  complaint  as  true,  “that  tenet  is 
inapplicable  to  legal  conclusions,  and  threadbare  recitals  of  the 
elements  of  a  cause  of  action,  supported  by  mere  conclusory 
statements, do not suffice.”17 

                                   I. The ATS Claims 

        On  appeal,  plaintiffs  claim  that  they  have  alleged  extensive 
new  facts  demonstrating  that  the  Companies’  U.S.‐based  actions 
constituted  unlawful  aiding  and  abetting  of  crimes  in  violation  of 
the  law  of  nations.  They  allege  that  the  Companies’  “specialized 
product development, sales of such tailored products, and provision 
of  expertise  and  training”  were  aimed  at  facilitating  abuses 
committed  in  South  Africa.18    Specifically,  plaintiffs  allege  that 
defendant  Ford  (1)  provided  specialized  vehicles  to  the  South 
African  police  and  security  forces  to  enable  these  forces  to  enforce 
apartheid,19  and  (2)  shared  information  with  the  South  African 

        15 Lucente v. IBM Corp., 310 F.3d 243, 258 (2d Cir. 2002). 
         Ashcroft  v.  Iqbal,  556  U.S.  662,  678  (2009)  (quoting  Bell  Atl.  Corp.  v. 
        16

Twombly, 550 U.S. 544, 570 (2007)). 
        17 Mastafa, 770 F.3d at 177. 
        18 Appellants’ Br. 3.   
        19 Id. at 15–21. 




                                             7 
regime about anti‐apartheid and union activists, thereby facilitating 
the  suppression  of  anti‐apartheid  activity.20  As  for  IBM,  plaintiffs 
claim that the company (1) designed specific technologies that were 
essential  for  racial  separation  under  apartheid  and  the 
denationalization of black South Africans;21 (2) bid on, and executed, 
contracts  in  South  Africa  with  unlawful  purposes  such  as 
“denationalization”22  of  black  South  Africans;23  and  (3)  provided 
training, support, and expertise to the South African government in 
using IBM’s specialized technologies.24  

       In turn, the Companies assert that the District Court properly 
denied  plaintiffs’  motion  for  leave  to  amend  their  complaints 
because (1) plaintiffs cannot satisfy the ATS’s territoriality and mens 
rea  requirements;  (2)  corporations  cannot  be  sued  under  the  ATS; 
and (3) there is no aiding and abetting liability under the ATS.   

                           II. Jurisdiction Under the ATS 

       Our  inquiry  begins  by  assessing  whether  the  ATS  grants  us 
jurisdiction  over  plaintiffs’  action.  The  Alien  Tort  Statute  contains 
numerous jurisdictional predicates, each of which must be satisfied 

       20 Id. at 21–23. 
       21 Id. at 12–13. 
       22 By “denationalization,” plaintiffs refer to the “stripp[ing]  of . . .  South 
African nationality and/or citizenship by South African security forces during the 
period from 1960 to 1994.” J.A. 403.  
       23 Appellants’ Br. 11–12.  
       24 Id. at 13.  




                                          8 
before  a  court  may  properly  assume  jurisdiction  over  an  ATS 
claim.25  Thus,  at  the  outset,  a  court  must  assure  itself  that:  “(1)  the 
complaint  pleads  a  violation  of  the  law  of  nations;  (2)  the 
presumption  against  the  extraterritorial  application  of  the  ATS, 
announced  by  the  Supreme  Court  in  Kiobel  [II],  does  not  bar  the 
claim;  (3)  customary  international  law  recognizes  [the  asserted] 
liability  [of  a]  defendant;  and  (4)  the  theory  of  liability  alleged  by 
plaintiffs  (i.e.,  aiding  and  abetting,  conspiracy)  is  recognized  by 
customary international law [or ‘the law of nations’].”26 And while a 
defect  in  any  of  these  jurisdictional  predicates  would  be  fatal  to  a 
plaintiff’s  claims,  courts  retain  discretion  regarding  the  order  and 
manner in which they undertake these inquiries.27  

        Here,  we  begin  by  addressing  the  question  of  whether 
plaintiffs,  in  their  proposed  amended  complaints,  allege  sufficient 
conduct            to    displace        the         ATS’s    presumption       against 
extraterritoriality.  Because  we  agree  with  the  District  Court’s 
conclusion  that  they  do  not,  we  need  not  address  the  other 
jurisdictional predicates.28  


        25 Mastafa, 770 F.3d at 179.  
        26 Id. (internal citations omitted).  
        27 Id.  
        28 Though we dispose of plaintiffs’ claims on other jurisdictional grounds, 

we  note  that  plaintiffs  fail  to  surmount  another  obstacle  as  well:  they  cannot 
establish  jurisdiction  under  the  ATS  for  claims  against  corporations.  As 
previously discussed, the Supreme Court’s decision in Kiobel II explicitly did not 
reach  the  corporate  liability  issue  and  did  not  modify  the  precedent  of  this 




                                                9 
             A. ATS and the Presumption Against Extraterritoriality 

        As  noted  above,  the  Supreme  Court  in  Kiobel  II  made  clear 
that  claims  under  the  ATS  cannot  be  brought  for  violations  of  the 
law  of  nations  occurring  within  the  territory  of  a  sovereign  nation 
other  than  the  United  States.29  The  Court  explained  that  it  was 
dismissing  the  plaintiffsʹ  claims  because  “all  the  relevant  conduct 
took  place  outside  the  United  States.”30  The  wholly  extraterritorial 
nature of the Kiobel plaintiffs’ claims was “a dispositive fact” for the 
Kiobel II Court and so it had no reason to explore how courts should 
proceed where, as here, some of the “relevant conduct” occurred in 
the United States.31 




Circuit  that  “corporate  liability  is  not  recognized  as  a  ‘specific,  universal,  and 
obligatory  norm’  .  .  .  [and]  is  not  a  rule  of  customary  international  law  that  we 
may apply under the ATS.” Kiobel I, 621 F.3d at 145 (internal citation omitted).  
        We  need  not  delve  deeply  into  the  corporate  liability  question  here  to 
note the obvious error of the District Court in its holding that the Supreme Court 
in  Kiobel  II  overturned  our  Court’s  holding  in  Kiobel  I.  See  In  re  South  African 
Apartheid Litig., 15 F. Supp. 3d 454, 460–61 (S.D.N.Y. 2014). There is no authority 
for  the  proposition  that  when  the  Supreme  Court  affirms  a  judgment  on  a 
different ground than an appellate court it thereby overturns the holding that the 
Supreme Court has chosen not to address. To hold otherwise would undermine 
basic principles of stare decisis and institutional regularity. 
        29 133 S. Ct. at 1669. 
        30 Id. at 1669. 
        31 Balintulo I, 727 F.3d at 191. 




                                              10 
        In  Mastafa  v.  Chevron  Corporation,  we  applied  the  Supreme 
Court’s  rulings  in  Morrison  v.  National  Australia  Bank  Limited32  and 
Kiobel II to clarify that the “focus” of the ATS inquiry is on the nature 
and  location  of  the  conduct  constituting  the  alleged  offenses  under 
the  law  of  nations.33  Accordingly,  to  determine  whether  specific 
claims  can  be  brought  under  the  ATS,  a  court  must  isolate  the 
“relevant  conduct”  of  a  defendant—conduct  that  is  alleged  to  be 
either  a  direct  violation  of  the  law  of  nations  or  the  aiding  and 
abetting of another’s violation of the law of nations—in a complaint 
and then conduct a two‐step jurisdictional analysis. 

        Step  one  is  a  determination  of  whether  that  “relevant 
conduct” sufficiently “touches and concerns” the United States so as 
to displace the presumption against extraterritoriality. Step two is a 
determination  of  whether  that  same  conduct  states  a  claim  for  a 
violation  of  the  law  of  nations  or  aiding  and  abetting  another’s 
violation of the law of nations.34 

        In  order  to  satisfy  the  second  step  of  this  analysis,  a  plaintiff 
stating  a  claim  under  an  aiding  and  abetting  theory  must 
demonstrate that the defendant “’(1) provides practical assistance to 
the principal which has a substantial effect on the perpetration of the 

           561  U.S.  247  (2010)  (after  determining  that  the  presumption  against 
        32

extraterritoriality applied to the Securities Exchange Act of 1934, the Court then 
determined  which  “territorial  event[s]”  or  “relationship[s]”  were  the  “focus”  of 
the Act). 
        33 Mastafa, 770 F.3d at 185‐86. 
        34 Id. at 186. 




                                           11 
crime,  and  (2)  does  so  with  the  purpose  of  facilitating  the 
commission  of  that  crime.’”35  The  mens  rea  standard  for  accessorial 
liability in ATS actions is “purpose rather than knowledge alone.”36 
Knowledge of or complicity in the perpetration of a crime—without 
evidence that a defendant purposefully facilitated the commission of 
that  crime—is  thus  insufficient  to  establish  a  claim  of  aiding  and 
abetting liability under the ATS.37 

                          B. Analysis of Plaintiffs’ Complaints 

        Turning to the complaints in the instant case, plaintiffs assert 
that  the  following  conduct  by  defendant  Ford  is  sufficient  to 
displace  the  ATS’s  presumption  against  extraterritoriality:  (1)  Ford 
provided  specialized  vehicles  to  the  South  African  security  forces 
that  enabled  these  forces  to  violently  suppress  opposition  to 




           Presbyterian  Church  of  Sudan  v.  Talisman  Energy,  Inc.,  582  F.3d  244,  259 
        35

(2d  Cir.  2009)  (quoting  and  adopting  the  reasoning  of  Judge  Katzmann’s 
concurrence  in  Khulumani  v.  Barclay  Nat’l  Bank  Ltd.,  504  F.3d  254,  277  (2d  Cir. 
2007), which laid out the standard for a plaintiff to plead a theory of aiding and 
abetting liability under the ATS). 
        36 Id. at 259. 
        37  Mastafa,  770  F.3d  at  192  (“Accordingly,  the  defendant’s  ‘complicity’  in 

the government’s abuses in Presbyterian Church, without more, was insufficient to 
establish  a  claim  of  aiding  and  abetting  or  conspiracy  under  the  ATS.”); 
Presbyterian  Church,  582  F.3d  at  263  (“It  is  therefore  not  enough  for  plaintiffs  to 
establish  Talisman’s  complicity  in  depopulating  areas  in  or  around  the  Heglig 
and Unity camps: plaintiffs must establish that Talisman acted with the purpose 
to assist the Government’s violations of customary international law.”). 




                                              12 
apartheid;38 and (2) Ford was responsible for aiding and abetting the 
suppression of its own workforce in South Africa.39  

      As  for  IBM,  plaintiffs  allege  that  (1)  IBM  employees  trained 
employees  of  the  South  African  government  on  how  to  use  their 
hardware  and  software  to  create  identity  documents—“the  very 
means by which black South Africans were deprived of their South 
African nationality”;40 (2) IBM bid on contracts in South Africa with 
unlawful  purposes  such  as  denationalizing  black  South  Africans;41 
and  (3)  IBM  designed  specific  technologies  that  were  essential  for 
racial separation under apartheid and the denationalization of black 
South Africans.42 

      In  Balintulo  I,  we  reasoned  that  the  Companies’  alleged 
domestic  conduct  lacked  a  clear  nexus  to  the  human  rights  abuses 
occurring in South Africa.43  Here too, plaintiffs’ amended pleadings 
do not establish federal jurisdiction under the ATS because they do 
not plausibly allege that the Companies themselves engaged in any 
“relevant  conduct”  within  the  United  States  to  overcome  the 
presumption against extraterritorial application of the ATS. 


      38 Appellants’ Br. 36; see also J.A. 507, 513–17, 551. 
      39 Appellants’ Br. 37 n.16; see also J.A. 521–22.  
      40 Appellants’ Br. 35; see also J.A. 547. 
      41 Appellants’ Br. 34; see also J.A. 528, 534, 544, 546–48. 
      42 Appellants’ Br. 34–35; see also J.A. 535, 546–47. 
      43 727 F.3d at 192. 




                                          13 
                                1. Allegations Against Ford 

        Beginning  with  the  allegations  against  Ford,  plaintiffs  only 
allege “relevant conduct” that occurred in South Africa, thus failing 
to  satisfy  step  one  of  Mastafa’s  two‐step  jurisdictional  analysis.44  It 
was  Ford’s  subsidiary  in  South  Africa,  not  Ford,  that  is  alleged  to 
have  assembled  and  sold  the  specialized  vehicles  to  South  Africa’s 
government,  with  parts  shipped  principally  from  Canada  and  the 
United  Kingdom—not  from  the  United  States.45  Similarly,  it  was 
Ford’s  South  African  subsidiary,  not  Ford,  that  allegedly  provided 
information  to  the  apartheid  government  about  anti‐apartheid 
activists in South Africa.46 Although plaintiffs repeatedly allege—no 
less  than  six  times  in  their  proposed  amended  complaint47—that 
Ford controlled their South African subsidiary, we have previously 
rejected  a  vicarious  liability  theory  based  on  allegations  materially 
identical to those asserted here.48  



        44 See Mastafa, 770 F.3d at 186. 
        45 J.A. 506–07, 514. 
        46 J.A. at 519–21.   
        47 J.A. at 455–68. 
         48 Balintulo I, 727 F.3d at 192 (holding that because the complaint alleged 

only actions taken within South Africa by defendants’ South African subsidiaries 
and because these “putative agents did not commit any relevant conduct within 
the United States giving rise to a violation of customary international law—that 
is,  because  the  asserted violation[s]  of  the  law  of  nations  occurr[ed]  outside  the 
United States—the defendants cannot be vicariously liable for that conduct under 
the ATS” (internal quotation marks and citation omitted)). 




                                             14 
        Plaintiffs  contend  that  their  amended  pleadings  demonstrate 
that the Companies controlled their South African subsidiaries from 
the  United  States  such  that  they  could  be  found  directly—and  not 
just  vicariously—liable  for  their  subsidiaries’  conduct  under  the 
ATS.  But holding Ford to be directly responsible for the actions of 
its South African subsidiary, as plaintiffs would have us do, would 
ignore  well‐settled  principles  of  corporate  law,  which  treat  parent 
corporations  and  their  subsidiaries  as  legally  distinct  entities.49 
While  courts  occasionally  “pierce  the  corporate  veil”  and  ignore  a 
subsidiary’s  separate  legal  status,  they  will  do  so  only  in 
extraordinary  circumstances,  such  as  where  the  corporate  parent 
excessively dominates its “subsidiary in such a way as to make it a 
‘mere instrumentality’ of the parent.”50  

        Here, plaintiffs present no plausible allegations—indeed, they 
present no allegations—that would form any basis for us to “pierce 
[Ford’s] corporate veil.”51 The complaints do not suggest that Ford’s 
control  over  its  subsidiaries  differed  from  that  of  most  companies 
headquartered  in  the  United  States  with  subsidiaries  abroad. 
Allegations of general corporate supervision are insufficient to rebut 



          Carte Blanche (Singapore) Pte., Ltd. v. Diners Club Int’l, Inc., 2 F.3d 24, 26 
        49

(2d Cir. 1993) (“Generally speaking, a parent corporation and its subsidiary are 
regarded as legally distinct entities.”). 
        50 New  York State Elec.  &  Gas Corp. v. FirstEnergy Corp., 766  F.3d 212, 224 
(2d Cir. 2014). 
        51 Id.  




                                          15 
the  presumption  against  territoriality  and  establish  aiding  and 
abetting liability under the ATS.  

                            2. Allegations Against IBM 

       Plaintiffs’  first  allegation  against  IBM  also  fails  because  the 
“relevant  conduct”  all  occurred  within  South  Africa  and  so  they 
cannot satisfy step one of Mastafa’s two‐step jurisdictional analysis.52 
Just as in the case of Ford, it is IBM’s South African subsidiary—not 
IBM—that  is  alleged  to  have  trained  South  African  government 
employees  to  use  IBM  hardware  and  software  to  create  identity 
materials.53  These  allegations  cannot  rebut  the  presumption  against 
extraterritoriality  as  they  do  not  sufficiently  “tie[  ]  the  relevant 
human rights violations to actions taken within the United States.”54  

       Plaintiffs’  second  allegation  against  IBM—that  the  company 
bid  on  contracts  meant  to  further  the  denationalization  of  South 
African  blacks—falls  short  of  alleging  a  violation  of  the  law  of 
nations  for  a  simple  reason:  IBM  did  not  win  the  contract  for  the 
only bid specifically alleged to have been made by IBM, rather than 
IBM’s  South  African  subsidiary.55  Indeed,  even  according  to 
plaintiffs,  another  company,  ICL,  won  the  passbooks  contract  over 



       52 See Mastafa, 770 F.3d at 186.  
       53 J.A. 547; see also J.A. 446. 
       54 Balintulo I, 727 F.3d at 192. 
       55 J.A. 528 




                                            16 
IBM.56 It is simply not a violation of the law of nations to bid on, and 
lose,  a  contract  that  arguably  would  help  a  sovereign  government 
perpetrate an asserted violation of the law of nations. 

        Plaintiffs  final  allegation  against  IBM,  on  the  other  hand, 
appears  to  “touch  and  concern”  the  United  States  with  sufficient 
force  to  displace  the  presumption  against  extraterritoriality.  Their 
proposed amended complaint reads, in relevant part, as follows:  

                 In  the  United  States,  IBM  developed  both 
                 the  hardware  and  the  software—both  a 
                 machine  and  a  program—to  create  the 
                 Bophuthatswana  ID.  Once  IBM  had 
                 developed the system, it was transferred to 
                 the  Bophuthatswana  government  for 
                 implementation.57  

Identity  documents,  like  those  allegedly  created  by  IBM  and 
transferred  to  the  Bophuthatswana  government,  were  an  essential 
component of the system of racial separation in South Africa.58 And 


        56 J.A. at 169–70, 258.  
        57 J.A. at 546. 
        58  Appellant’s  Br.  8–9.  Bophuthatswana  was  a  Bantustan,  a  territory  set 

aside by the South African government for particular ethnic groups. Id. Given the 
outcome  of  our  analysis,  we  need  not  reach  the  question  of  whether  plaintiffs’ 
allegations  regarding  racial  separation  systems  in  South  Africa  constitute  a 
violation  of  the  law  of  nations.  Cf.  Mastafa,  770  F.3d  at  181  (undertaking  that 
analysis  in  the  context  of  crimes  allegedly  committed  by  the  Saddam  Hussein 
regime). Of course, whether a violation of the law of nations has indeed occurred 
is an independent jurisdictional predicate, see infra n.27 and accompanying text, 




                                            17 
so, designing particular technologies in the United States that would 
facilitate  South  African  racial  separation  would  appear  to  be  both 
“specific and domestic”59 conduct that would satisfy the first of the 
two  steps  of  our  jurisdictional  analysis.60  Accordingly,  if  this 
allegation  is  able  to  also  satisfy  the  second  prong  of  our 
extraterritoriality inquiry—that is, if such conduct aided and abetted 
a  violation  of  the  law  of  nations—the  presumption  against 
extraterritoriality  would  be  displaced  and  we  would  be  able  to 
establish jurisdiction for this particular claim under the ATS. 

        Upon  an  initial  review  of  the  “relevant  conduct”  in  the 
complaint,  however,  we  conclude  that  plaintiffs’  claim  against  IBM 
does  not  meet  the  mens  rea  requirement  for  aiding  and  abetting 
liability  established  by  our  Court.  While  the  complaint  must 
“support  []  an  inference  that  [IBM]  acted  with  the  ‘purpose’  to 
advance [South Africa’s] human rights abuses,”61 it plausibly alleges, 
at most, that the company acted with knowledge that its acts might 
facilitate the South African government’s apartheid policies. But, as 
we  noted  earlier,  mere  knowledge  without  proof  of  purpose  is 

and  one  inextricably  intertwined  with  the  extraterritoriality  analysis  that  we 
conduct here. 
        59 Mastafa, 770 F.3d at 191. 
        60  See  supra  II.A.;  see  also  Mastafa,  770  F.3d  at  191  (finding  multiple 

domestic purchases and financing transactions by one defendant and numerous 
domestic  payments  and  “financing  arrangements”  by  another  defendant  to  be 
sufficiently “specific and domestic” to satisfy the first prong of the jurisdictional 
analysis).  
        61 Presbyterian Church, 582 F.3d at 260.  




                                            18 
insufficient to make out the proper mens rea for aiding and abetting 
liability.62 

        Moreover,  where  the  language  in  the  complaint  seems  to 
suggest  that  IBM  acted  purposefully,63  “it  does  so  in  conclusory 
terms and fails to establish even a baseline degree of plausibility of 
plaintiffs’ claims.”64 A complaint will not “suffice if it tenders naked 
assertions  devoid  of  further  factual  enhancement.”65  Indeed, 
plaintiffs  do  not—and  cannot—plausibly  allege  that  by  developing 
hardware and software to collect innocuous population data, IBM’s 
purpose  was  to  denationalize  black  South  Africans  and  further  the 
aims  of  a  brutal  regime.66  This  absence  of  a  connection  between 
IBM’s  “relevant  conduct”  and  the  alleged  human  rights  abuses  of 
the South African government means that plaintiffs, even if allowed 



        62 See Mastafa, 770 F.3d at 192–94. 
        63  See, e.g., J.A. 534. 
        64 Mastafa, 770 F.3d at 194. 
        65 Iqbal, 556 U.S. at 678 (quotation marks, brackets, and citation omitted). 
         66 See Mastafa, 770 F.3d at 194 (“Plaintiffs never elaborate upon [a similarly 

conclusory]  assertion  in  any  way  that  establishes  the  plausibility  of  a  large 
international  corporation  intending—and  taking  deliberate  steps  with  the 
purpose  of  assisting—the  Saddam  Hussein  regime’s  torture  and  abuse  of  Iraqi 
persons.”); see also Kiobel, 621 F.3d at 192 (Leval, J., concurring in the judgment) 
(“[The  complaint]  pleads  also  in  conclusory  form  that  the  Nigerian  military’s 
campaign  of  violence  against  the  [victim‐plaintiffs]  was  ‘instigated,  planned, 
facilitated,  conspired  and  cooperated  in’  by  [defendant  corporation].  Such 
pleadings are merely a conclusory accusation of violation of a legal standard and 
do not withstand the test of Twombly and Iqbal.”). 




                                          19 
to amend their complaint, will be unable to state a valid ATS claim 
against IBM.  

       Accordingly, because plaintiffs fail plausibly to plead that any 
U.S.‐based  conduct  on  the  part  of  either  Ford  or  IBM  aided  and 
abetted South Africa’s asserted violations of the law of nations, their 
claims cannot form the basis of our jurisdiction under the ATS. We 
therefore  affirm  the  District  Court’s  denial  of  plaintiffs’  motion  for 
leave  to  file  an  amended  complaint  because  the  proposed 
amendments are futile as a matter of law. 

                              CONCLUSION 

       To summarize, we hold that: 

       (1) Knowledge of or complicity in the perpetration of a crime 
          under the law of nations (customary international law)—
          absent evidence that a defendant purposefully facilitated 
          the commission of that crime—is insufficient to establish a 
          claim of aiding and abetting liability under the ATS. 

       (2) It is not a violation of the law of nations to bid on, and lose, 
          a contract that arguably would help a sovereign 
          government perpetrate an asserted violation of the law of 
          nations. 

       (3) Allegations of general corporate supervision are 
          insufficient to rebut the presumption against 
          extraterritoriality and establish aiding and abetting liability 
          under the ATS. 




                                      20 
(4) Here, plaintiffs’ amended pleadings do not establish 
   federal jurisdiction under the ATS because they do not 
   plausibly allege that the Companies themselves engaged in 
   any “relevant conduct” within the United States to 
   overcome the presumption against extraterritorial 
   application of the ATS. 

      a. Holding Ford to be directly responsible for the 
         actions of its South African subsidiary, as plaintiffs 
         would have us do, ignores well‐settled principles of 
         corporate  law, which treat parent corporations and 
         their subsidiaries as legally distinct entities. 

      b. Plaintiffs have plausibly alleged some specific, 
         domestic conduct in the complaint—namely, that 
         IBM in the United States designed particular 
         technologies in the United States that facilitated 
         South African apartheid. This conduct satisfies the 
         first prong of our extraterritoriality analysis as it 
         “touches and concerns” the United States.  

      c. Plaintiffs’ complaint against IBM fails on the second 
         prong of the required jurisdictional analysis: it does 
         not plausibly allege that IBM’s conduct purposefully 
         aided and abetted South Africa’s alleged violations 
         of customary international law. 




                              21 
             d.  Accordingly, the alleged conduct cannot state a 
                claim for aiding and abetting liability under the ATS 
                and cannot form the basis for our jurisdiction.  

      (5) Because we decide the case on the basis of the presumption 
         against extraterritoriality, we need not address whether 
         plaintiffs’ complaint satisfies the ATS’s other jurisdictional 
         predicates, including whether the complaint pleads a 
         violation of the law of nations; whether customary 
         international law recognizes the asserted liability of the 
         Companies; and whether the theory of liability alleged by 
         plaintiffs is recognized by customary international law. 

      For  the  reasons  set  forth  above,  we  AFFIRM  the  August  28, 
2014 order of the District Court. 




                                     22